Case 2:20-cv-01413-GW-GJS Document 16 Filed 10/27/20 Page 1 of 1 Page ID #:88



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    PAMELA SANDELLO,                        Case No. CV 20-1413-GW-GJSx

  12                       Plaintiff,

  13          v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
  14    WALMART, et al.,
  15                       Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
             IT IS SO ORDERED.
  21

  22 Dated: October 27, 2020

  23
                                             _________________________________
  24                                         HON. GEORGE H. WU,
  25                                         UNITED STATES DISTRICT JUDGE
  26

  27

  28
